      Case 4:11-cv-06714-YGR Document 442 Filed 06/01/21 Page 1 of 6




     BETSY C. MANIFOLD (182450)
 1   RACHELE R. BYRD (190634)
     BRITTANY N. DEJONG (258766)
 2   WOLF HALDENSTEIN ADLER
      FREEMAN & HERZ LLP
 3   750 B Street, Suite 1820
     San Diego, CA 92101
 4   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 5   manifold@whafh.com
 6   byrd@whafh.com
     dejong@whafh.com
 7
     MARK C. RIFKIN (pro hac vice)
 8   MATTHEW M. GUINEY (pro hac vice)
     WOLF HALDENSTEIN ADLER
 9     FREEMAN & HERZ LLP
     270 Madison Ave
10   New York, NY 10016
     Telephone: (212) 545-4600
11   Facsimile: (212) 686-0114
     rifkin@whafh.com
12   guiney@whafh.com
13   Interim Class Counsel for Plaintiffs
14
                                 UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                            OAKLAND DIVISION
17
18   IN RE APPLE IPHONE ANTITRUST                     No. 4:11-cv-06714-YGR
     LITIGATION
19                                                    DECLARATION OF RACHELE R. BYRD
                                                      IN SUPPORT OF PLAINTIFFS’ MOTION
20                                                    FOR CLASS CERTIFICATION
21
                                                      DATE:       Nov. 16, 2021
22                                                    TIME:       10:00 a.m.
                                                      CTROOM: 1, 4th Floor
23                                                    JUDGE: Hon. Yvonne Gonzalez Rogers
24
25
26
27
28

                                             DECLARATION OF RACHELE. R BYRD ISO PLAINTIFFS’
                                                          MOTION FOR CLASS CERTIFICATION
                                                                     Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 442 Filed 06/01/21 Page 2 of 6




 1   I, Rachele R. Byrd, declare as follows:

 2          1.      I am an attorney duly licensed to practice before all the courts of the State of

 3   California. I am a member of the law firm Wolf Haldenstein Adler Freeman & Herz LLP (“Wolf

 4   Haldenstein”), Interim Class Counsel for plaintiffs Robert Pepper, Stephen H. Schwartz, Edward

 5   W. Hayter and Edward Lawrence (“Plaintiffs”). I submit this declaration in support of Plaintiffs’

 6   Motion for Class Certification. I have personal knowledge of the matters stated herein and, if

 7   called upon, I could and would competently testify thereto.

 8          2.      On April 9, 2012, this Court appointed Wolf Haldenstein as Interim Class Counsel

 9   to represent the interests of the proposed class. ECF No. 34. Since appointment, Interim Class

10   Counsel have diligently litigated this case for the benefit of the proposed class. Interim Class

11   Counsel opposed multiple motions to dismiss and briefed and argued the appeal before the Ninth

12   Circuit Court of Appeals and assisted in the briefing of the appeal before the U.S. Supreme Court

13   in Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019).

14          3.      Following remand from the Supreme Court, Plaintiffs filed a Third Amended

15   Consolidated Class Action Complaint (ECF No. 229) and engaged in extensive discovery. Interim

16   Class Counsel reviewed voluminous documents produced by Defendant Apple Inc. (“Apple”) and

17   third parties and coordinated depositions with the plaintiffs in the related actions (Epic Games,

18   Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH; and Cameron, et al. v. Apple Inc., No. 4:19-cv-

19   03074-YGR-TSH). To date, Interim Class Counsel has deposed 14 current or former Apple

20   employees and one third party.

21          4.      Plaintiffs have each produced documents to Apple, and Apple deposed Mr. Hayter

22   and Mr. Lawrence last year. Mr. Pepper’s deposition is scheduled for June 14, 2021, and Apple

23   has requested to depose Mr. Schwartz in June 2021 as well.

24          5.      Attached hereto as Exhibit A is a true and correct copy of excerpts from the

25   transcript of the deposition of Craig Federighi, taken on February 10, 2021.

26          6.      Attached hereto as Exhibit B is a true and correct copy of a document Apple

27   produced in this litigation, bearing bates number APL-APPSTORE_09114427.

28
                                                 -1-
                                           DECLARATION OF RACHELE R. BYRD ISO PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                                    Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 442 Filed 06/01/21 Page 3 of 6




 1             7.        Attached hereto as Exhibit C is a true and correct copy of excerpts from the trial

 2   testimony of Tim Cook, in Epic Games, Inc. v. Apple Inc.

 3             8.        Attached hereto as Exhibit D is a true and correct copy of excerpts from the

 4   transcript of the deposition of Matthew Fischer, taken on December 18, 2020 and January 7, 2021.

 5             9.        Attached hereto as Exhibit E is a true and correct copy of excerpts from the

 6   transcript of the deposition of Ron Okamoto, taken on December 16, 2020.

 7             10.       Attached hereto as Exhibit F is a true and correct copy of a document Apple

 8   produced in this litigation, bearing bates number APL-APPSTORE_08825075.

 9             11.       Attached hereto as Exhibit G is a true and correct copy of a document Apple

10   produced in this litigation, bearing bates number APL-APPSTORE_00000055.

11             12.       Attached hereto as Exhibit H is a true and correct copy of a document Apple

12   produced in this litigation, bearing bates number APL-EG_06216718.

13             13.       Attached hereto as Exhibit I is a true and correct copy of excerpts from the

14   transcript of the deposition of Eddy Cue, taken on February 8, 2021.

15             14.       Attached hereto as Exhibit J is a true and correct copy of excerpts from the

16   transcript of the deposition of Scott Forstall, taken on March 8, 2021.

17             15.       Attached hereto as Exhibit K is a true and correct copy of the expert report of Dr.

18   Daniel L. McFadden, dated June 1, 2021.

19             16.       Attached hereto as Exhibit L is a true and correct copy of a document marked as

20   Exhibit        56    during   the    deposition   of    Matthew     Fischer   and    available     here:

21   https://developer.apple.com/app-store/review/guidelines/ (last visited May 31, 2021).

22             17.       Attached hereto as Exhibit M is a true and correct copy of excerpts from the

23   transcript of the deposition of Phillip Shoemaker, taken on January 12, 2021.

24             18.       Attached hereto as Exhibit N is a true and correct copy of a document Apple

25   produced in this litigation, bearing bates number APL-EG_00312287.

26             19.       Attached hereto as Exhibit O is a true and correct copy of excerpts from the

27   transcript of the deposition of Mark Grimm, taken on February 9, 2021.

28
                                                      -2-
                                                DECLARATION OF RACHELE R. BYRD ISO PLAINTIFFS’
                                                             MOTION FOR CLASS CERTIFICATION
                                                                                      Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 442 Filed 06/01/21 Page 4 of 6




 1          20.     Attached hereto as Exhibit P is a true and correct copy of excerpts from the

 2   transcript of the deposition of Trystan Kosmynka, taken on February 2, 2021.

 3          21.     Attached hereto as Exhibit Q is a true and correct copy of excerpts from the

 4   transcript of the deposition of Timothy Cook, taken on February 12, 2021.

 5          22.     Attached hereto as Exhibit R is a true and correct copy of a document Apple

 6   produced in this litigation, bearing bates number APL-EG_00985738.

 7          23.     Attached hereto as Exhibit S is a true and correct copy of a document Apple

 8   produced in this litigation, bearing bates number APL-APPSTORE_04100703.

 9          24.     Attached hereto as Exhibit T is a true and correct copy of excerpts from the

10   transcript of the deposition of Eric Gray, taken on February 12 & 15, 2021.

11          25.     Attached hereto as Exhibit U is a true and correct copy of excerpts from the trial

12   testimony of Tim Sweeney, in Epic Games, Inc. v. Apple Inc.

13          26.     Attached hereto as Exhibit V is a true and correct copy of a document Apple

14   produced in this litigation, bearing bates number APL-APPSTORE_00492363.

15          27.     Attached hereto as Exhibit W is a true and correct copy of a document Apple

16   produced in this litigation, bearing bates number APL-APPSTORE_08883133.

17          28.     Attached hereto as Exhibit X is a true and correct copy of a document Apple

18   produced in this litigation, bearing bates number APL-APPSTORE_10176241.

19          29.     Attached hereto as Exhibit Y is a true and correct copy of excerpts from the

20   transcript of the deposition of Mark Rollins, taken on February 11, 2021.

21          30.     Attached hereto as Exhibit Z is a true and correct copy of a document Apple

22   produced in this litigation, bearing bates number APL-EG_00138494.

23          31.     Attached hereto as Exhibit AA is a true and correct copy of a document Apple

24   produced in this litigation, bearing bates number APL-EG_00982923.

25          32.     Attached hereto as Exhibit BB is a true and correct copy of excerpts from the

26   transcript of the deposition of C.K. Haun, taken on January 13 & 14, 2021.

27          33.     Attached hereto as Exhibit CC is a true and correct copy of excerpts from the trial

28   testimony of James Mickens, in Epic Games, Inc. v. Apple Inc.
                                                 -3-
                                           DECLARATION OF RACHELE R. BYRD ISO PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                                   Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 442 Filed 06/01/21 Page 5 of 6




 1             34.         Attached hereto as Exhibit DD is a true and correct copy of a document Apple

 2   produced in this litigation, bearing bates number APL-EG_04806307.

 3             35.         Attached hereto as Exhibit EE is a true and correct copy of a document Apple

 4   produced in this litigation, bearing bates number APL-APPSTORE_00491119.

 5             36.         Attached hereto as Exhibit FF is a true and correct copy of excerpts from the

 6   transcript of the deposition of Eric Friedman, taken on February 1, 2021.

 7             37.         Attached hereto as Exhibit GG is a true and correct copy of a document Apple

 8   produced in this litigation, bearing bates number APL-APPSTORE_10176241.

 9             38.         Attached hereto as Exhibit HH is a true and correct copy of a document marked as

10   Exhibit         839     during    the   deposition    of    Timothy    Cook     and    available     here:

11   https://www.apple.com/newsroom/2020/11/apple-announces-app-store-small-business-program/

12   (last visited May 31, 2021).

13             39.         Attached hereto as Exhibit II is a true and correct copy of a document Apple

14   produced in this litigation, bearing bates number APL-APPSTORE_06629008.

15             40.         Attached hereto as Exhibit JJ is a true and correct copy of a document Apple

16   produced in this litigation, bearing bates number APL-APPSTORE_09924671.

17             41.         Attached hereto as Exhibit KK is a true and correct copy of a document Apple

18   produced in this litigation, bearing bates number APL-APPSTORE_04650308.

19             42.         Each Plaintiff has executed a Declaration in Support of the Motion for Class

20   Certification. A true and correct copy of the Plaintiffs’ Declarations are attached hereto as

21   Exhibits LL, MM, NN and OO.

22             43.         My firm is fully committed to continuing to devote the necessary time and resources

23   to vigorously prosecuting the claims of the proposed class. Wolf Haldenstein has a national

24   reputation for excellence and success in complex class and antitrust litigation, as set forth in its

25   firm resume, a true and correct copy of which is attached hereto as Exhibit PP.

26             44.         Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C. (“Kellogg Hansen”)

27   successfully briefed and argued the appeal before the Supreme Court in Pepper. A true and correct

28   copy of Kellog Hansen’s firm resume is attached hereto as Exhibit QQ.
                                                        -4-
                                                  DECLARATION OF RACHELE R. BYRD ISO PLAINTIFFS’
                                                               MOTION FOR CLASS CERTIFICATION
                                                                                        Case No. 11-cv-06714-YGR
      Case 4:11-cv-06714-YGR Document 442 Filed 06/01/21 Page 6 of 6




 1           I declare under penalty of perjury under the laws of the United States of America that the

 2   following is true and correct. Executed June 1, 2021 at San Diego, California.

 3                                                       /s/ Rachele R. Byrd
                                                         RACHELE R. BYRD
 4
 5
 6
 7
 8
 9
10   27384

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -5-
                                           DECLARATION OF RACHELE R. BYRD ISO PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                                 Case No. 11-cv-06714-YGR
